United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3561
                                    ___________

Melynda Parish,                          *
                                         *
      Plaintiff - Appellant,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Gateway 2000, Inc.,                      *
                                         *      [UNPUBLISHED]
      Defendant - Appellee.              *
                                    ___________

                               Submitted: June 14, 2000

                                   Filed: July 14, 2000
                                    ___________

Before LOKEN, BRIGHT, and ROSS, Circuit Judges.
                            ___________

PER CURIAM.

      Melynda Parish began working for Gateway 2000, Inc., as a customer service
technician in December 1995. Over the next eleven months, she was repeatedly absent
from work, late for work, and tardy in returning from breaks and lunches. Gateway
terminated her in November 1996, and Parish commenced this Title VII action,
claiming that her supervisor’s sexual harassment had created a hostile work
environment and that her termination was in retaliation for complaining about the
supervisor’s offensive conduct. The district court1 granted Gateway’s motion for
summary judgment and dismissed Parish’s complaint, concluding that the supervisor’s
conduct was neither severe nor pervasive enough to create a hostile work environment;
that Parish had failed to show that Gateway’s stated reason for her termination --
repeated non-compliance with its work attendance policy -- was a pretext for retaliation
discrimination; and that Parish had no evidence to support her state law claim of
negligent employee training and supervision. Parish appeals, arguing the district court
erred in granting summary judgment because there are genuine issues of material fact
regarding her hostile work environment, retaliation, and negligence claims. After
careful review of the record, we affirm for the reasons stated in the district court’s
Memorandum Opinion and Order dated August 11, 1999. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE JOHN B. JONES, United States District Judge for the
District of South Dakota.

                                          -2-